Title: Draft Report on the Value of Gold and Silver Coins, [2 September 1776]
From: Committee of the Continental Congress
To: 


                    
                        [2 September 1776]
                    
                    The Committe to whom was recommitted a report from a Committee appointed to ascertain the value of the several species of gold and silver current in these states and the proportion they and each of them bear and ought to bear to Spanish milled dollars have taken the same into consideration and thereupon come to the following resolutions.
                    Whereas the holders of bills of credit emitted by authority of Congress will be entitled at certain periods, appointed for redemption thereof to receive out of the Treasury of the United states the amount of the said bills in Spanish milled dollars, or the value thereof in gold and silver; and the value of such dollars is different in proportion as they are more or less worn, and the value of other silver, and of gold coins, and also of bullion, when compared with such dollars, is estimated by different rules and proportions in these states, whereby injustice may happen to individuals, to particular states, or to the whole Union as well in paiments into, as out of the Treasury, which ought to be prevented by the declaring the precise weight and fineness of the said Spanish milled dollar now becoming the Money-Unit or common measure of other coins in these states, and by explaining the principles and establishing the rules by which the said common measure shall be applied to other coins and to bullion in order to estimate their comparative value at the said Treasury.
                    Resolved that it is the opinion of this Committee that all paiments made into or out of the said Treasury ought in good faith to be estimated by the Spanish milled dollar otherwise called the Pillar peice of eight as it comes from the mint, new and unworn; in which state it’s weight is 17 dwt 9 grs Troy weight containing sixteen pennyweight, one grain, fourteen and an half mites of fine silver and one pennyweight seven grains, five and an half mites of fine copper, alloy; but that according to the course of merchandize neither the said alloy nor the expences of coinage should be considered as any addition to the value of the said coin.
                    Resolved that it is the opinion of this Committee that all silver coins or bullion paid into or out of the said treasury ought to be estimated in such paiment according to the quantity of fine silver they contain.
                    
                    Resolved that it is the opinion of this Committee that all gold coins or bullion paid into or out of the said treasury ought to be estimated in such paiment according to the quantity of fine gold they contain, and the proportion which the value of fine gold bears to that of fine silver in those foreign markets at which these states will probably carry on commerce; but as the said proportion is different at those markets, it is further the opinion of this committee that the several proportions at the said markets should be averaged and such averaged proportion be observed at the said treasury.
                    Resolved that it is the opinion of this Committee, after due enquiry made that the several proportions between the value of equal weights of fine silver and of fine gold, at the said markets is at present, when averaged nearly as one to fourteen and one half, and that this proportion should be observed at the said treasury. But as in long tracts of time the proportional values of gold and silver at market are liable to vary, whenever such variation shall have become sensible, this house ought to make a corresponding change in the rates at their treasury.
                    Resolved that it is the opinion of this committee, after due enquiry made into the fineness of the coins hereafter mentioned, that taking into consideration the quantity of fine gold or silver they contain, and the proportionel value beforementioned between equal weights of fine gold and fine silver, their values expressed by decimal notation in Dollars and parts of a dollar are as follow.
                    [Table (see facing page) appears at this point in Dft]
                    Resolved that the said coins when of the weight there stated should be [paid] and received at the said treasury for so many Dollars and parts of a dollar as is [there] expressed, and when of a greater or lesser weight should be paid and receiv[ed] for a proportionably greater or lesser number of dollars and parts of a dollar.
                    Resolved that all silver coins not specially named in the said table, and all silver bullion paid or received at the said treasury be estimated in dollars and parts of a dollar in proportion to the fine silver they respectively contain; and all gold coins not specially named and gold bullion, be estimated in dollars and parts of a dollar in the compound ratios of the quantity of fine gold they contain, and of the aforementioned proportion between the value of equal weights of fine gold and fine silver and that no allowance be made in either case for the value of the alloy nor for the charges of coinage or workmanship.
                    Resolved that assays should be made as soon as conveniently may be of the fineness of such other coins not stated in the said table as
                    
                    
                        
                        
                        
                        
                        
                        
                        
                            Silver Coins.
                            
                            Proportion of fine Metal
                            Weight
                            Fine Metal
                            Value in Dollars
                            Weight equivalent to Dollr.
                            Value of a dwt. in dollars
                        
                        
                            
                            
                            oz.  dwt.
                            dwt  grs
                            dwt  grs
                            
                            dwt  grs
                            
                        
                        
                            The Pillar peice of eight or Spanish  milled dollar
                            
                            11   2 in the ℔ weight
                            16  1.725
                            16  1.725
                             1.
                            17  9
                             .057553
                        
                        
                            The old Ecu of France, of 60 sols Tournois, or French crown
                            
                            11  1
                            17 12
                            16  2.75
                             1.002657
                            17 18.886
                             .057294
                        
                        
                            The English Crown
                            
                            11  2
                            19  8.5
                            17 21.675
                             1.113941
                            17  9
                             .057553
                        
                        
                            The English shilling
                            
                            11  2
                             3 20.9
                             3 13.935
                              .222788
                            17  9
                             .057553
                        
                        
                            The English sixpence
                            
                            11  2
                             1 22.45
                             1 18.967
                              .111394
                            17  9
                             .057553
                        
                        
                            Gold Coins
                            
                            Carats grs.
                            
                            
                            
                            
                            
                        
                        
                            The old Spanish Double Doubloon
                            
                            21  23½
                            17   8
                            15  20.972
                            14.321335
                             1   5.047
                            0.826230
                        
                        
                            The old Spanish Pistole
                            
                            21 23½
                             4  8
                             3 23.243
                             3.580333
                             1  5.047
                             .826230
                        
                        
                            The Double Moeda of Portugal
                            
                            21 23¼
                             6 22
                             6  7.95
                             5.712035
                             1  5.061
                             .825836
                        
                        
                            The Moeda of Portugal
                            
                            21 23¼
                             3 11
                             3  3.975
                             2.856017
                             1  5.061
                             .824836
                        
                        
                            The old Louis d’or of France
                            
                            21 23½
                             4  8
                             3 23.243
                             3.580333
                             1  5.047
                             .826230
                        
                        
                            The new Louis d’or of France
                            
                            21 22½
                             5  5.4
                             4 18.623
                             4.308871
                             1  5.102
                             .824664
                        
                        
                            The English Guinea of William III
                            
                            22  0
                             5  9.438
                             4 22.651
                             4.460301
                             1  5.020
                             .827014
                        
                        
                            The English half Guinea of William III
                            
                            22  0
                             2 16.719
                             2 11.325
                             2.230150
                             1  5.020
                             .827014
                        
                        
                            The Hungary Ducat
                            
                            23  2
                             2  5.666
                             2  3.616
                             1.940355
                             1  3.658
                             .867736
                        
                        
                            The Ducat of Holland, coined ad legem imperii of Campen in Holland of the bishop of Bamberg Branden-burgh of Sweden of Denmark
                            }
                            23  2
                             2  5.5
                             2  3.456
                             1.934329
                             1  3.658
                            .867736
                        
                        
                            of Poland
                            
                            23  2
                             2  5
                             2  2.975
                             1.916251
                             1  3.658
                             .867736
                        
                        
                            of Transylvania
                            
                            23  1½
                             2  4.75
                             2  2.689
                             1.905493
                             1  3.683
                             .866954
                        
                        
                            of the Duke of Hanover
                            
                            23  2
                             2  5.25
                             2  3.216
                             1.925288
                             1  3.658
                             .867736
                        
                        
                            The Double Ducat of the Duke of Hanover
                            
                            23  2
                             4 10.5
                             4  6.432
                             3.850581
                             1  3.658
                             .867736
                        
                        
                            Chequins of Venice
                            
                            23  3½
                             2  5.75
                             2  3.837
                             1.948631
                             1  3.583
                             .870086
                        
                    
                    
                    are in circulation within these states, and that they should be inserted in the said table together with their values in Dollars and parts of a dollar in order to render the same more full and adequate to the purposes of public convenience.
                    And whereas the credit of the said bills as current money [ought] to be supported at the full value therein expressed by the inhabitants of these states, for whose benefit they [are] issued, and who stand bound to redeem the same according to the like value, and the pernicious artifices of [the] enemies of American liberty to impair the credit of the said bills by raising the nominal value of gold and silver ought to be guarded against and prevented.
                    Resolved that all bills of credit emitted by authority of Congress ought to pass current in all paiments, trade, and dealings in the states, and be deemed equal in value to gold and silver, according to the preceding rates and resolutions; and that whosoever shall offer, de[man]d or rec[eiv]e more in the said bills for any gold or silver coins or bullion than is before rated, or more of the said bills for any lands, houses, goods, ware[s] or merchandise than the nominal sum at which the same might be purchased of the same person with gold or silver, every such person ought to be deemed an enemy to the liberties of these States, and treated accordingly on conviction before such judicature as have been or shall be authorized to hear and determine such offences by the Convention or assembly of the state wherein the offence shall be committed; but where no such judicature is as yet established, Conviction may be had before the committee of inspection of the city, county or district where the said offence shall be committed with liberty of appeal to the Assembly or Convention of such state, until the said Assembly or Convention shall establish such judicature.
                